Citation Nr: 0427007	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and a Veterans Benefits Counselor


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran in this case served on active duty from August 
1983 to March 1987.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  

It appears from the veteran's June 2004 testimony that he may 
be attempting to raise a claim for service connection for 
tinnitus as well as an increased evaluation for service-
connected otitis media.  These issues are not in appellate 
status and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A review of the claims folder reveals that the RO did not 
properly advise the veteran of the VCAA, and the potential 
impact this law might have on his service connection claims.  
The Board notes that the RO has provided the veteran with 
basic notice of the provisions of the VCAA in correspondence 
dated in December 2002.  Although the letter mentioned the 
left ear hearing loss (for which an increased rating was 
being sought), it actually provided the veteran with general 
information regarding the evidence necessary to establish 
entitlement to service connection, but not for an increased 
rating.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.  

There are other reasons for remanding the case.  The veteran 
contends that his service-connected left ear hearing loss is 
more disabling than the current 10 percent evaluation 
reflects.  The veteran has challenged the adequacy of the 
most recent VA examination, on the basis that the examination 
conducted was not a thorough one.  Moreover, the Board notes 
that the claims folder was not made available to the 
examiner.  The VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

The claim is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment by any 
health care providers, VA or private, 
which treated the veteran for a hearing 
loss since October 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard and provide him the opportunity to 
obtain and submit the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected left 
ear hearing loss.  The examiner should 
conduct testing to determine the decibel 
level of hearing loss in each ear and the 
speech recognition testing using the 
Maryland CNC word list.  Any other 
necessary testing should also be 
conducted.  The claims folder must be 
made available to the examiner(s) prior 
to the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed.  The examiner(s) should 
specifically state whether the claims 
folder was reviewed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an SSOC 
and allow him a reasonable period of time 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




